FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

CAL COBURN BROWN,                    
             Petitioner-Appellant,        No. 04-35998
               v.
                                           D.C. No.
                                         CV-01-00715-JCC
JOHN LAMBERT, Superintendent of
Washington State Penitentiary,              OPINION
            Respondent-Appellee.
                                     
       Appeal from the United States District Court
         for the Western District of Washington
       John C. Coughenour, Chief Judge, Presiding

                  Argued and Submitted
           July 14, 2005—Pasadena, California

                 Filed December 8, 2005

       Before: Stephen Reinhardt, Alex Kozinski and
             Marsha S. Berzon, Circuit Judges.

                Opinion by Judge Kozinski




                          16083
16086                   BROWN v. LAMBERT




                           COUNSEL

Suzanne Elliott and Gilbert H. Levy, Seattle, Washington, for
the petitioner-appellant.

Rob McKenna, Attorney General, and John J. Samson, Assis-
tant Attorney General, Criminal Justice Division, Olympia,
Washington, for the respondent-appellee.


                            OPINION

KOZINSKI, Circuit Judge:

  We consider the exclusion of jurors for cause in a death
penalty case.

                              Facts1

  Cal Brown is not a nice man. In May 1991, he carjacked
Holly Washa and drove her to a motel near the Seattle-
Tacoma airport. Brown robbed, raped and tortured Washa
while holding her hostage for two days. He bound and gagged
  1
   For a more detailed discussion of the facts, see the Washington
Supreme Court’s opinion in Brown’s direct appeal, State v. Brown, 940
P.2d 546, 555-59 (Wash. 1997) (en banc).
                           BROWN v. LAMBERT                          16087
her, penetrated her with foreign objects, whipped her and
shocked her with an electrical cord. Eventually, Brown put
Washa in the trunk of her car, slit her throat, stabbed her and
left her to bleed to death in a parking lot.

   Brown then flew to Palm Springs, California, to rendezvous
with his next victim, Susan Schnell, whom he had met on an
airplane a few days earlier. While inside their hotel room,
Brown similarly robbed and raped Schnell, bound and gagged
her, tortured and penetrated her. After handcuffing Schnell to
the bed, Brown slit her throat and left her to die. Amazingly,
Schnell was able to call the front desk and summon the police,
who arrived and arrested Brown in the hotel parking lot.

   Brown quickly confessed to both the rape and attempted
murder of Schnell in California, and the rape and murder of
Washa in Washington. After pleading guilty in California and
receiving a sentence of life imprisonment, Brown was tried in
Washington. A jury convicted Brown of aggravated first-
degree murder, and sentenced him to death. Brown exhausted
his direct appeals and state habeas proceedings. He then peti-
tioned for a writ of habeas corpus in federal court, raising a
number of constitutional claims regarding his trial and sentenc-
ing.2 The district court denied his petition after an evidentiary
hearing, and Brown appeals three issues relating to his death
sentence.3
  2
     Because Brown filed his habeas petition after April 23, 1996, we apply
the “substantive review standards of the Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (1996)
(‘AEDPA’).” Webster v. Woodford, 369 F.3d 1062, 1066 (9th Cir.), cert.
denied, 125 S. Ct. 626 (2004); see also Lindh v. Murphy, 521 U.S. 320,
327 (1997).
   3
     In his “Statement of Issues,” Brown also asks whether his “conviction
[was] obtained in violation of the Due Process Clause of the Fourteenth
Amendment . . . .” (Emphasis added.) But the claims Brown raises in the
remainder of his brief relate only to his death sentence, not his conviction.
Thus, we will consider only whether Brown is entitled to habeas relief
with respect to his death sentence. See Am. Int’l Enters. v. FDIC, 3 F.3d
1263, 1266 n.5 (9th Cir. 1993) (holding that an issue mentioned in a state-
ment of issues, but not addressed in the argument section of the brief, may
be considered abandoned).
16088                  BROWN v. LAMBERT
 Facial Validity of Washington’s Death Penalty Statute

  Brown challenges the constitutionality of the Washington
death penalty statute on its face, arguing that it gives the jury
no guidance on how to consider evidence of collateral crimes.

   [1] The Washington death penalty statute requires the jury
to deliberate on one question only: “Having in mind the crime
of which the defendant has been found guilty, are you con-
vinced beyond a reasonable doubt that there are not sufficient
mitigating circumstances to merit leniency?” Wash. Rev.
Code § 10.95.060(4); see also id. § 10.95.070 (setting forth a
non-exhaustive list of factors the jury may consider). We have
previously upheld the facial validity of the identical Washing-
ton statute against a challenge that it “fails to adequately
channel and guide jury sentencing discretion.” Campbell v.
Kincheloe, 829 F.2d 1453, 1464 (9th Cir. 1987) (“Campbell
I”). In Campbell I, we viewed the statute in light of the con-
struction given to it by the Washington Supreme Court, see
State v. Bartholomew, 683 P.2d 1079, 1086-87 (Wash. 1984)
(en banc), and held that the defendant’s facial challenge was
“meritless.” See Campbell I, 829 F.2d at 1464; see also
Campbell v. Blodgett, 978 F.2d 1502, 1513-14 (9th Cir. 1992)
(per curiam) (“Campbell II”).

   [2] Brown’s argument in this case is merely a subset of
Campbell’s facial challenge; he claims that the statute fails to
adequately channel and guide jury sentencing discretion with
respect to evidence of collateral convictions. Thus, our
broader holding in Campbell I—that the Washington statute
does not fail to adequately guide jury discretion with respect
to anything—necessarily precludes Brown’s claim. We have
no occasion to reevaluate our earlier assessment of the statute.
See Barapind v. Enomoto, 400 F.3d 744, 750-51 (9th Cir.
2005) (en banc) (per curiam) (noting that rulings by three-
judge panels are “law of the circuit,” and are binding on sub-
sequent three-judge panels).
                           BROWN v. LAMBERT                          16089
                            Jury Selection
   Brown next argues that three prospective jurors were erro-
neously dismissed for cause, and that he was therefore sen-
tenced by a “tribunal organized to return a verdict of death.”
Witherspoon v. Illinois, 391 U.S. 510, 521 (1968).
   [3] 1. Juror X was uncertain whether she would be able to
impose the death penalty. Though she initially professed a
willingness to follow the court’s instructions, she later
expressed serious reservations: “Oh, yeah, I could follow the
instructions. I think that—actually making that decision, no.”
When the court asked her about her ability to vote for death,
she responded, “I don’t think I could. It would have to be so
crystal clear. I would have to be—.” Based on these
responses, the trial judge properly excused X for cause, find-
ing that her views on the death penalty would “substantially
impair the performance of [her] duties as a juror in accor-
dance with [her] instructions and oath.” Wainwright v. Witt,
469 U.S. 412, 424 (1985) (quoting Adams v. Texas, 448 U.S.
38, 45 (1980)) (internal quotation mark omitted).
   [4] Juror Y’s voir dire exposed even stronger antipathy
toward the death penalty, bordering on moral outrage. She
described the death penalty as “barbaric” and suggested that
it “makes . . . brutes of us all.” She expressed resentment
toward the state of Washington for putting her in the position
of choosing between life and death. Finally, when asked by
the court if she would be able to consider sentencing anyone
to death, Y “crossed her arms, held her hand up . . . and sat
back.”4 The trial judge properly excused juror Y for cause as
well, noting that her impairment was “obvious.”
   4
     It is unclear from the record how Y “held her hand up.” Presumably,
she was holding her hand up with her palm out, in a motion often associ-
ated with the exclamation, “Talk to the hand (because the ears ain’t listen-
ing),” a phrase later popularized by Fran Drescher in the movie Beautician
and the Beast. See Terms of the 90s, Slang of the Nineties, http://
www.inthe90s.com/generated/terms.shtml (defining “Talk to the Hand” as
“[a]nother way of saying ‘I don’t want to hear what you are saying.’ ”);
see also Lynne Truss, Talk to the Hand: The Utter Bloody Rudeness of the
World Today, or Six Good Reasons to Stay Home and Bolt the Door
(2005).
16090                 BROWN v. LAMBERT
   The voir dire examinations of jurors X and Y contrast
sharply with the examination of juror Z. Z expressed no antip-
athy toward the death penalty; to the contrary, he stated that
he “believe[d] in the death penalty.” In explaining his views,
Z outlined a balanced and thoughtful position. For example,
Z was discomfited by an earlier era in which “[i]t seemed like
. . . [the death penalty] wasn’t used at all,” because he
believed “there [a]re times when it would be appropriate [to
impose the death penalty].” But he expressed caution that the
death penalty be reserved for “severe situations”: “I don’t
think it should never happen, and I don’t think it should hap-
pen 10 times a week either.” Z felt most comfortable impos-
ing the death penalty where the defendant is “incorrigible and
would reviolate if released,” and less comfortable where the
defendant is found to have been “temporarily insane.” But he
stated unequivocally that he could consider the death penalty
as an option if told to do so.

   In essence, Z’s views on whether to impose the death pen-
alty mirrored Washington’s death penalty statute itself: He
believed a defendant should be put to death where his crime
was appropriately severe but not otherwise, and was willing
to take into account mitigating factors (mental health issues,
for example), aggravating factors (likelihood of recidivism,
for example) and the particular circumstances of the instant
murder. See Wash. Rev. Code §§ 10.95.060, 10.95.070. Addi-
tionally, he was open to considering other types of mitigating
circumstances, such as “somebody’s childhood” or “emo-
tional development,” was welcoming of his fellow jurors’
views, and was accepting of the heavy responsibility assigned
to jurors by the state. Most importantly, he promised he would
“follow the law” without reservation.

  Despite these assurances, the prosecutor protested that Z
was too reluctant to impose the death penalty, and that he
would only vote for death if convinced that the defendant
would “kill again.” The prosecutor thus moved to excuse juror
                       BROWN v. LAMBERT                    16091
Z for cause, and the trial judge granted the motion without
further inquiry.

   [5] 2. In 1985, and again in 1987, the Supreme Court
explained that the “standard for determining whether prospec-
tive jurors may be excluded for cause based on their views on
capital punishment . . . is ‘whether the juror’s views would
“prevent or substantially impair the performance of his duties
as a juror in accordance with his instructions and his oath.” ’ ”
Gray v. Mississippi, 481 U.S. 648, 658 (1987) (quoting Witt,
469 U.S. at 424 (quoting Adams, 448 U.S. at 45)). The
Supreme Court insisted that capital jurors not be struck for
cause unless they are unable to follow the court’s instructions.
Even jurors “who firmly believe that the death penalty is
unjust may nevertheless serve as jurors in capital cases so
long as they state clearly that they are willing to temporarily
set aside their own beliefs in deference to the rule of law.” Id.
(quoting Lockhart v. McCree, 476 U.S. 162, 176 (1986)
(Rehnquist, J.)).

   [6] Further, the Supreme Court significantly circumscribed
the state courts’ role in excusing jurors for cause in capital
cases: It held that

    [t]he State’s power to exclude for cause jurors from
    capital juries does not extend beyond its interest in
    removing those jurors who would “frustrate the
    State’s legitimate interest in administering constitu-
    tional capital sentencing schemes by not following
    their oaths.” To permit the exclusion for cause of
    other prospective jurors based on their views of the
    death penalty unnecessarily narrows the cross sec-
    tion of venire members. It “stack[s] the deck against
    the petitioner. To execute [such a] death sentence
    would deprive him of his life without due process of
    law.”

Id. at 658-59 (alterations in original) (citation omitted) (quot-
ing Witt, 469 U.S. at 423, and Witherspoon, 391 U.S. at 523).
16092                    BROWN v. LAMBERT
Thus, it is—and was at the time of Brown’s trial in 1993—
clearly established that excusing a juror for cause in a capital
case is unconstitutional, absent evidence that the juror would
not follow the law.

   [7] When the Washington Supreme Court upheld the trial
judge’s decision to excuse jurors X, Y and Z for cause, it
found that both X and Y were “substantially impaired” in
their ability to perform their duties as jurors. Brown, 940 P.2d
at 585. Those findings are adequately supported by the record.
But a similar finding is missing from the state court’s discus-
sion of juror Z. The court’s entire review of Z’s exclusion
from the jury is as follows:

      Appellant did not object at trial to the State’s chal-
      lenge of [Z] for cause. At any rate, [Z] was properly
      excused. On voir dire he indicated he would impose
      the death penalty where the defendant “would revio-
      late if released,” which is not a correct statement of
      the law. He also misunderstood the State’s burden of
      proof in a criminal case and understood it to be “be-
      yond a shadow of a doubt,” although he was cor-
      rected later. The trial court did not abuse its
      discretion in excusing [Z] for cause.

Id. Nowhere did the court find that Z would be unable to fol-
low instructions. Nor could the court have found this: Just like
the juror at issue in Gray, juror Z “ultimately stated that [he]
could consider the death penalty in an appropriate case.”
Gray, 481 U.S. at 653.5 Had there been a finding that Z was
“substantially impaired” in his ability to follow the law, it
  5
    Indeed, juror Z’s commitment to following instructions was stronger
than the juror improperly struck in Gray. When Z was asked if he could
consider voting for the death penalty, he responded with an unequivocal,
“Yes, I could.” When the juror in Gray was asked if she could vote for
the death penalty, she responded only, “I think I could.” Gray, 481 U.S.
at 653 n.5.
                      BROWN v. LAMBERT                   16093
would have been unreasonable. See 28 U.S.C. §§ 2254(d)(2),
(e)(1).

   [8] The reasons that the court did give for upholding Z’s
exclusion are misplaced and insufficient. Z’s statement that he
would impose the death penalty where the defendant would
be likely to kill again did not exclude the possibility that Z
would vote to impose the death penalty in other circumstances
as well. And the fact that Z misstated the law means nothing:
If all prospective jurors who did not fully understand the law
before the trial began were struck, only lawyers would be
allowed to serve on juries (and only a handful of lawyers at
that).

   [9] Z’s temporary misunderstanding of the prosecution’s
burden of proof—he initially thought the prosecution needed
to prove guilt “beyond a shadow of a doubt”—was also irrele-
vant; it would have been easily corrected by the jury instruc-
tions, which Z gave every indication he would follow. In fact,
the prosecutor himself conceded he was unconcerned with Z’s
confusion on this point:

       THE COURT: Counsel, any challenge to this par-
    ticular juror?

       [PROSECUTOR]: I would, your Honor, not on
    the term beyond a shadow of a doubt, I think he
    would certainly stick with the reasonable doubt stan-
    dard.

And when another juror expressed that she, too, thought the
burden of proof was “to a point of a shadow of a doubt,” the
trial judge dismissed her confusion as unilluminating:

    She doesn’t know technically what the definition of
    beyond a reasonable doubt is. I doubt that anybody
    in this room knows technically what beyond a rea-
    sonable doubt really means and even in your own
16094                 BROWN v. LAMBERT
    mind. . . . I was not so concerned with her responses
    of beyond a shadow of a doubt or crystal clear. I
    think that definitely could fit within the definition of
    a reasonable doubt.

   [10] Finally, Brown’s failure to object to juror Z’s removal
at trial does not alter the Witherspoon error analysis in this
case. Brown raised the juror Z claim on direct appeal, and the
Washington Supreme Court did not find the claim to be
waived or procedurally barred. Nor does appellee allege that
the claim is waived or barred, or that it was not exhausted in
state court.

   [11] In sum, excusing juror Z for cause was directly con-
trary to Supreme Court precedent, as was the Washington
Supreme Court’s decision to uphold the juror strike on direct
appeal. See 28 U.S.C. § 2254(d)(1).

  [12] 3. Having found that juror Z was erroneously
excluded, it is unnecessary for Brown to demonstrate he was
prejudiced by Z’s exclusion. Prejudice is presumed. The
Supreme Court has been equally clear on this point:

    [T]his Court in Davis surely established a per se rule
    requiring the vacation of a death sentence imposed
    by a jury from which a potential juror, who has con-
    scientious scruples against the death penalty but who
    nevertheless under Witherspoon is eligible to serve,
    has been erroneously excluded for cause. . . .

       . . . The instant case presents yet another opportu-
    nity for this Court to adopt a harmless-error analysis
    and once again we decline to do so.

Gray, 481 U.S. at 659-60 (citing Davis v. Georgia, 429 U.S.
                           BROWN v. LAMBERT                          16095
122, 123-24 (1976) (per curiam) (Rehnquist, J., dissenting)).
Thus, Brown’s death sentence cannot stand.6
               Ineffective Assistance of Counsel
   Brown’s final claim is that his attorney provided ineffective
assistance in various ways during the sentencing phase of his
trial. Were we not granting habeas relief with respect to
Brown’s sentence for the reasons set forth above, this claim
would merit significant attention. Should the state choose to
seek the death penalty again on remand, however, Brown will
have a new opportunity to receive effective assistance of
counsel. We therefore need not reach this claim.
   We also do not reach the newly certified issue subsumed
within Brown’s ineffective assistance of counsel claim—
whether the district court erred by refusing to consider certain
reports in its habeas evidentiary hearing. We are reversing the
district court’s decision regardless of whether it should have
admitted the evidence.
                           *      *    *
   We reverse the district court’s judgment denying the writ
of habeas corpus and remand for issuance of a writ with
respect to Brown’s sentence, unless within a reasonable time
set by the district court the state conducts a new penalty phase
trial or vacates Brown’s death sentence and imposes a lesser
sentence consistent with law.
   REVERSED IN PART; REMANDED.



  6
    We find no constitutional infirmity with Brown’s conviction. See
Bumper v. North Carolina, 391 U.S. 543, 545 (1968) (holding that Wither-
spoon error requires setting aside a death sentence, but is insufficient to
require setting aside a conviction); see also Gray, 481 U.S. at 668 (finding
that a juror was erroneously excluded from the jury in violation of Wither-
spoon and Witt, and holding that “[t]he judgment of the Supreme Court of
Mississippi, insofar as it imposes the death sentence, is reversed” (empha-
sis added)).